Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Allowable Subject Matter
Claims 17-20; 22; 24-28; 30; 32-34 are  allowed. The following is an examiner’s statement of reasons for allowance:

“dividing the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window; obtaining network quality metrics between the end-user terminal and the content delivery network; predicting whether a stalling event will occur during playout of VoD content within a current prediction time window based on the network quality metrics obtained during a preceding prediction time window; and playing out the received VoD content and the received advertisement content, wherein playout of the received advertisement content within the current prediction time window is dependent on a result of the prediction” as recited in claim 17.

“divide the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window; obtain network quality metrics between the end-user terminal and the content delivery network; predict whether a stalling event will occur during playout of the VoD content within a current prediction time window based on the network quality metrics obtained during a preceding prediction time window; and play out the received VoD content and the received advertisement content, wherein playout of the received advertisement content within the current prediction time window is dependent on a result of the prediction” as recited in claim 25.

“divide the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window; obtain network quality metrics between the end-user terminal and the content delivery network; predict whether a stalling event will occur during playout of the VoD content within a current prediction time window based on the network quality metrics obtained during a preceding prediction time window; and play out the received VoD content and the received advertisement content, wherein playout of the received advertisement content within the current prediction time window is dependent on a result of the prediction” as recited in claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
     
                                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN D SAINT CYR/
Examiner, Art Unit 2425    
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425